In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00016-CR
          No. 02-18-00017-CR
     ___________________________

MICHAEL CHARLES CHADMAN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 415th District Court
           Parker County, Texas
  Trial Court Nos. CR17-0425, CR17-0427


  Before Gabriel, Kerr, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

        After hearing testimony from Michael Charles Chadman and considering other

evidence establishing that Chadman had hidden a baggie containing 0.04 grams of

methamphetamine in a seat belt receptacle of a patrol car1 while waiting to be

transported to the Parker County jail on an arrest warrant, a jury convicted him of the

offenses of possession of less than one gram of a controlled substance2 and tampering

with evidence.3 Finding the State’s enhancement paragraphs true, the jury assessed

Chapman’s punishment at confinement for twenty-five years for the offense of

tampering with evidence and confinement for two years for the offense of possession

of a controlled substance.    See Tex. Health & Safety Code Ann. §§ 481.102(6)

(providing methamphetamine is a Penalty Group 1 controlled substance), .115(a), (b)

(providing possession of less than one gram of a Penalty Group 1 controlled

substance, including adulterants or dilutants, is a state-jail felony); Tex. Penal Code

Ann. §§ 12.33(a) (providing range of confinement for second-degree felony is two to

twenty years), .42(d) (requiring that felony defendant, who has previously been finally

convicted of two felony offenses, be punished by imprisonment for life or for any

      The patrol car was equipped with a device that recorded the back-seat area
        1

where Chadman was seated.

        Appellate Case Number 02-18-00017-CR, Trial Court Case Number CR17-
        2

0427.

        Appellate Case Number 02-18-00016-CR, Trial Court Case Number CR17-
        3

0425.


                                          2
term of not more than ninety-nine years or less than twenty-five years), .425(b)

(requiring that state-jail felony defendant, who has previously been finally convicted of

two felony offenses, be sentenced within the range of confinement for a second-

degree felony); 37.09(a)(1), (c) (providing that tampering with evidence is a third-

degree felony). The trial court sentenced him accordingly.

       For each appeal, Chadman’s court-appointed appellate counsel has filed a

motion to withdraw as counsel and a brief in support of that motion. Counsel’s brief

and motion meet the requirements of Anders v. California by presenting a professional

evaluation of the records and demonstrating why there are no arguable grounds for

relief. 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d
403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding) (analyzing the effect of

Anders). Appellate counsel notified Chadman of counsel’s motion and Anders brief in

each appeal and informed him of his rights and remedies. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014) (specifying in part that appointed counsel must

notify the client regarding the motion and brief and provide the client a copy of each

and setting forth other requirements that counsel must satisfy to assist the client in

understanding his pro se rights and effectuating those rights and securing pro se

access to the record).

       On August 19, 2018, Chadman signed and filed in this court a form requesting

access to the records, and on December 12, 2018, he filed his pro se responses to

counsel’s Anders brief. The State declined to file a brief.

                                            3
      When an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record to see if there is any arguable ground that may be

raised on the appellant’s behalf. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). When determining whether a ground for appeal exists, we consider the

record, the briefs, and any pro se response. See Schulman, 252 S.W.3d at 408–09. Only

after we conduct our own examination to determine whether counsel has correctly

assessed the case may we grant the motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and Chadman’s pro se

response for each appeal. We agree with counsel that these appeals are wholly

frivolous and without merit, and we find nothing in the records that might arguably

support the appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). We therefore grant counsel’s motion to withdraw in each case and affirm the

trial court’s judgments. All pending motions are denied.4




      4
       Chadman requested transcripts of proceedings and filed a motion alleging that
the requested transcripts had not been produced or had been partially produced. The
reporter has informed this court that “all items designated by trial counsel for
appellate purposes—or requested by Mr. Chadman in separate correspondence to the
Second Court of Appeals—have been produced and filed.”


                                           4
                                 /s/ Dana Womack

                                 Dana Womack
                                 Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 22, 2019




                             5